NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

THE SALVATION ARMY,                         )
MASSACHUSETTS DIVISION, a New               )
York corporation; and THE SALVATION         )
ARMY, FLORIDA DIVISION, a Georgia           )
corporation,                                )
                                            )
             Appellants,                    )
                                            )
v.                                          )       Case No. 2D17-4973
                                            )
CONSTANCE C. POTTER-MICCOLY,                )
as personal representative of the Estate of )
Robert Peter Miccoly, Sr.; and BONNIE       )
MASSOIA, as successor trustee of the        )
Robert P. Miccoly, Sr. revocable trust      )
dated 9/21/11,                              )
                                            )
             Appellees.                     )
                                            )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Manatee
County; Deno G. Economou, Judge.

Allan P. Whitehead and Erika McBryde of
Frese, Whitehead & Anderson, P.A.,
Melbourne; and Stephen P. Heuston of
Heuston Legal, PLLC, Melbourne, for
Appellants.

Jeffrey S. Goethe and M. Brandon
Robinson of Barnes Walker, Goethe,
Hoonhout, Perron & Shea, PLLC,
Bradenton, for Appellee Constance C.
Potter-Miccoly; and David F. Wilsey of
Fisher and Wilsey, P.A., Saint Petersburg,
for Appellee Bonnie Massoia, as successor
trustee of the Robert P. Miccoly, Sr.
revocable trust dated 9/21/11.



PER CURIAM.


            Affirmed.



LaROSE, C.J., and KHOUZAM and BADALAMENTI, JJ., Concur.




                                       -2-